Citation Nr: 0913624	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral heel 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), 
that denied service connection for bilateral heel spurs.  In 
July 2006 and September 2008, the Board remanded the claim 
for additional development.

While the Veteran's claim was certified to the Board as 
entitlement to service connection for bilateral heel spurs, 
the Board finds that because the Veteran throughout the 
pendency of the appeal has asserted entitlement to service 
connection more generally for "heel pain," that the issue 
is more appropriately characterized as styled above.


FINDING OF FACT

The Veteran's bilateral heel disability (calluses) first 
manifested during active service.


CONCLUSION OF LAW

The Veteran's bilateral heel disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  The Veteran's bilateral heel 
disabilities, however, are not disabilities for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran asserts that he is entitled to service connection 
for bilateral heel pain that first manifested during his 
period of active service.  He argues that his heel pain 
developed as a result of placing the majority of his weight 
upon his heels, so as to lessen the weight placed on the 
front of each foot.  A review of the record reflects that he 
is service-connected for arthritis of the left and right 
foot, status post bilateral bunionectomy.  

The Veteran's service treatment records demonstrate frequent 
complaints of and treatment for bilateral hallux abductus 
with bunions.  This disability was productive of painful 
calluses, for which the Veteran received frequent treatment.  
On numerous occasions, the locations of the calluses was not 
reported.  However, it is clear that on at least some 
occasions, the Veteran was treated for calluses of the heels.  
For example, service treatment records dated in January 1982 
show that the Veteran complained of painful feet for the past 
two weeks.  Physical examination revealed callus buildup on 
the plantar aspects of both feet and on the heels.  He was 
educated about the need to remove built-up calluses and was 
returned to duty.  On examination in November 1984, prior to 
separation from service, the Veteran complained of "foot 
pain," but did not specifically mention his heels.  He was 
diagnosed with bilateral hallux abductus with bunions.  No 
specific notations regarding the presence of calluses were 
made.

Post-service treatment records dated as early as October 1985 
show that the Veteran sought treatment for painful calluses.  
Subsequent treatment records dated through July 2003 show 
continued complaints of painful calluses.  On numerous 
occasions, the locations of the calluses was not reported.  
However, on various occasions, the Veteran was specifically 
treated for calluses of the heels.  For example, records 
dated in July 1997 and April 1999 specifically note that the 
Veteran complained of heel pain and calluses of the heels.

July 1997 treatment records also attribute the Veteran's 
complaints of heel pain to plantar fasciitis.   Other 
treatment records attribute his complaints of heel pain to 
heel spurs.  X-ray examination in April 1999 and November 
2001, however, was negative for radiographic evidence of heel 
spurs.

On VA examination in January 2001, the Veteran reported a 
history of foot pain since service.  He stated that since 
service, he had experienced difficulty with calluses on the 
bottoms of his feet that had to be removed by a podiatrist 
every two to three months.  Physical examination revealed 
calluses on the plantar aspects of both feet but not on the 
heels.  The diagnoses were osteoarthritis of the 
interphalangeal joints of the great toes and healed 
bunionectomies of both feet.  The examiner did not offer an 
opinion as to whether the Veteran's heel pain was related to 
his active service.

The Veteran next underwent VA examination of his feet in 
February 2002.  At the time of the examination, the Veteran 
reported that he found himself walking on his heels more than 
any other portion of his feet in effort to take pressure off 
his toes.  Physical examination revealed no calluses of 
either feet.  Inspection of his shoes, however, revealed 
abnormal wear patterns, in that his shoes were extremely worn 
at the base of the heel on both feet and minimally worn on 
the other surface areas of his shoes, consistent with his 
history of walking on his heels.  The diagnosis was chronic 
bilateral foot pain.  The examiner did not offer an opinion 
as to whether his heel pain was related to his active 
service.

On VA examination in November 2008, the Veteran reported 
currently experiencing pain in his heel, bunion area, and the 
arch area, bilaterally.  The level of pain increased with 
activity.  Physical examination revealed calluses on both 
heels and swelling in the arches.  X-ray examination revealed 
pes planus, moderate-size plantar calcaneal tuberosities, 
mild mid-tarsal and calcaneocuboid faults and narrowing of 
the sinus tarsi.  Both feet were status post bunionectomy.  
There was lateral flexion of the phalanges of the first 
through fourth toes, and overlapping of the fifth toe on the 
fourth toe.  There was mild osteoarthritis of the distal 
interphalangeal joints, first metatarsophalageal joints, and 
Lisfranc's joints.  There was no evidence of heel spurs.  As 
the Veteran had been treated for calluses of the heels both 
in and after service, the examiner determined that there was 
"no doubt" that the heel calluses were related to service.

As the Veteran's current heel disabilities (calluses) have 
been determined to be related to the calluses for which he 
received treatment in service, the Board finds that service 
connection for bilateral heel disabilities is warranted.  In 
this case, service incurrence has been shown by satisfactory 
lay evidence, consistent with the treatment the Veteran 
received during service, and continuity of the disability 
since service.  Thus, the Board finds that it is more likely 
than not that his current disabilities were incurred as a 
result of his service.  As the preponderance of the evidence 
is in favor of the appellant's claim, service connection for 
bilateral heel disabilities is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for  bilateral heel disabilities 
(calluses) is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


